DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 8 March 2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12-13 and 15-19 are ejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Mallenahally (US 10,095,857 B1).
Per claim 1, Plenderleith discloses a method for using a volumetric CAPTCHA display to verify that a human is present at a computer (Abstract, “Disclosed are various embodiments for generating a physics-based CAPTCHA.  In a physics-based CAPTCHA, an object is placed within a scene so that a visually observable change occurs to the object.  The scene is animated so that the visually observable change occurs to the object.  Before and after imagery can be captured and used as a challenge and a response.  Incorrect responses can be generated by altering the scene or object.”)  comprising: 
responsive to a request for a computer resource (e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...
responsive the received user response being correct, allowing the user access to the computer resource (e.g., Box 513 as shown in Fig. 5; paragraph [0060], “ …If the selection corresponds to a correct response 239, the network page server 219 can grant access to the resource at box 513 ...   “ ); 
wherein the first 3D feature and the second 3D feature have a  3D relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Plenderleith does not expressly disclose:
wherein the volumetric CAPTCHA is dependent 
prompting a user to answer a question about the first 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position referenced from the volumetric CAPTCA display
evaluating a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position.
Mallenahally discloses:
wherein the volumetric CAPTCHA is dependent Examiner’s Note: As shown in Fig. 3, the user moves the display about to solve the CAPCHA .  Fig.3 shows the viewing position changing from 306a to 306b.);
prompting a user to answer a question about the first 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position referenced from the volumetric CAPTCA display (e.g., block 508 as shown in Fig. 5;  instructions 202 as shown in Fig. 2; column 6, lines 52-55); and
evaluating a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position (e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 3D challenge-response test of Mallenahally in the physics-based CAPTCHA device of Plenderleith for the purpose of distinguishing human users from bots and preventing bots from committing abuses of electronic resources as suggested by Mallenahally (See column 1, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Mallenahally to obtain the invention as specified in 1.
Per claim 2, Plenderleith and Mallenahally disclose the method as recited in claim 1, wherein the relationship between the first 3D feature  (e.g., 306a-e as shown in Fig. 3 of Mallenahally) and the second 3D feature (e.g., 306b-e as shown in Fig. 3 of Mallenahally) is different in the is different volumetric CAPTCHA display when viewed from the first user viewing position compared to a second user viewing position (Mallenahally, column 6, lines 47—67 to column 7, lines 1-24). Examiner’s Note: The display changes the rendered 3D feature as the user moves the display device as shown in Fig. 3 of Mallenahally.
Per claim 3, Plenderleith and Mallenahally disclose the method as recited in claim 1, further comprising; 
prompting the user to answer a question about the second 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a second user viewing position referenced from the volumetric CAPTCHA display, wherein the second viewing position (Mallenahally, position 306b as shown in Fig. 3) is a different viewing position than the first viewing position (Mallenahally, position 306a as shown in Fig. 3; block 508 as shown in Fig. 5;  instructions 202 as shown in Fig. 2; column 6, lines 52-55); and 
evaluating a received user response to the question about the second 3D feature for correctness of the received user response in describing the second 3D …  At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “) from the second user viewing position(Mallenahally, column 3, lines 3-67 to column 4, lines 1-column 7, lines 39-67 to column 8, lines 1-28).
Per claim 5, Plenderleith and Mallenahally disclose the method as recited in claim 1, wherein the question asked is a 3D relationship question concerning first 3D feature and the second 3D feature (Plenderleith, e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 8, Plenderleith and Mallenahally disclose the method as recited in claim 2, further comprising prompting the user to view the volumetric CAPTCHA from CAPTCHA  from the second position(Mallenahally, e.g., block 508 as shown in Fig. 5; column 11, lines 25-35)
Per claim 9,  Plenderleith discloses an apparatus (e.g., computing environment 203 as shown in Fig. 2 and 6s; paragraph [0022]), comprising: 
a processor (e.g., memory 606 as shown in Fig. 6; paragraph [0061]); 
computer memory (e.g., data store 212 as shown in Fig. 2) holding computer program instructions executed by the processor for using a volumetric CAPTCHA display to verify that a human is present at a computer (paragraph [0064]; 
program code responsive to a request for a computer resource for causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...  “), the volumetric CAPTCHA having a first three dimensional (3D) feature and a second 3D feature (e.g., Fig. 1A illustrates the volumetric CAPTCHA 102a having a first three dimensional (3D) feature 104a and a second 3D feature 104b; paragraph [0017]); 
program code, operative to allow the user access to the computer resource; wherein the first 3D feature and the second 3D feature have a 3D relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Plenderleith does not expressly disclose:
wherein the volumetric CAPTCHA is dependent 
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position referenced from the volumetric CAPTCA display; and 
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position.
Mallenahally discloses:
wherein the volumetric CAPTCHA is dependent Examiner’s Note: As shown in Fig. 3, the user moves the display about to solve the CAPCHA .  Fig.3 shows the viewing position changing from 306a to 306b.);
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display including an instruction to the user to referenced from the volumetric CAPTCA display (e.g., block 508 as shown in Fig. 5;  instructions 202 as shown in Fig. 2; column 6, lines 52-55); and
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position (e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 3D challenge-response test of Mallenahally in the physics-based CAPTCHA device of Plenderleith for the purpose of distinguishing human users from bots and preventing bots from committing abuses of electronic resources as suggested by Mallenahally (See column 1, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Mallenahally to obtain the invention as specified in claim 9.
Per claim 10, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, further comprising: program code, operative to prompt a user to view the volumetric CAPTCHA from [[a]] first user viewing position, wherein the first viewing position is  different than a front user viewing position directly in front of the volumetric CAPTCHA display (Mallenahally, column 7, lines 39-56); wherein the volumetric CAPTCHA display needs to be viewed from the first user viewing position to observe the first 3D feature (Mallenahally, e.g., Fig. 3 illustrates wherein the volumetric 
Per claim 12, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, further comprising: program code, operative to prompt the user to answer a question about a particular layer of the volumetric CAPTCHA (e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 13, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, further comprising program code operative to the user to describe a changing relationship between two 3D features (Plenderleith, e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 15, Plenderleith discloses a computer program product in a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system for using a volumetric CAPTCHA display to verify that a human is present at a computer (paragraph [0064]; paragraph [0068]; paragraph 0070]), the computer program instructions comprising: 
program code responsive to a request for a computer resource for causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...  “), the volumetric CAPTCHA having a first three-dimensional (3D) feature and a second 3D feature (e.g., Fig. 1A illustrates the volumetric CAPTCHA 102a having a first three-dimensional (3D) feature 104a and a second 3D feature 104b; paragraph [0017]); 
program code, operative to allow the user access to the computer resource; wherein the first 3D feature and the second 3D feature have a 3D relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Plenderleith does not expressly disclose:
wherein the volumetric CAPTCHA is dependent 
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position referenced from the volumetric CAPTCA display; and 
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position.
Mallenahally discloses:
wherein the volumetric CAPTCHA is dependent Examiner’s Note: As shown in Fig. 3, the user moves the display about to solve the CAPCHA .  Fig.3 shows the viewing position changing from 306a to 306b.);
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position referenced from the volumetric CAPTCA display (e.g., block 508 as shown in Fig. 5;  instructions 202 as shown in Fig. 2; column 6, lines 52-55); and
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position (e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 3D challenge-response test of Mallenahally in the physics-based CAPTCHA device of Plenderleith for the purpose of distinguishing human users from bots and preventing bots from committing abuses of electronic resources as suggested by Mallenahally (See column 1, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Mallenahally to obtain the invention as specified in claim 15.
Per claim 16, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, wherein the first user viewing position the volumetric CAPTCHA display needs to be viewed from is a user viewing position other than a front user viewing position directly in front of the volumetric display for the user to be able to observe the first 3D feature(Mallenahally, e.g., Fig. 3 illustrates wherein the volumetric CAPTCHA display needs to be viewed from the first user viewing position to observe the first 3D feature; column 7, lines 39-56).
Per claim 17, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, wherein the first user viewing position the volumetric CAPTCHA display needs to be viewed from is a user viewing position other than a front user viewing position directly in front of the volumetric display for the user to be able to observe the first 3D feature (Plenderleith, Abstract; paragraph [0014]; paragraph [0017]; paragraph [0026]).
Per claim 18
program code operative to prompt the user to answer a question about the second 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a second user viewing position referenced from the volumetric CAPTCHA display, wherein the second viewing position (Mallenahally, position 306b as shown in Fig. 3) is a different viewing position than the first viewing position (Mallenahally, position 306a as shown in Fig. 3; block 508 as shown in Fig. 5;  instructions 202 as shown in Fig. 2; column 6, lines 52-55); and 
program code operative to evaluate a received user response to the question about the second 3D feature for correctness of the received user response in describing the second 3D feature of the volumetric CAPTCHA  from the second user viewing position (Mallenahally, e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
Per claim 19, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, wherein the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change the 3D relationship with each other and the question is about the change in the 3D relationship between the first 3D feature and the second 3D feature (Plenderleith, e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).

Claims 4, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Mallenahally (US 10,095,857 B1), and further in view of Chow et al. (Hereinafter, Chow, US 2012/0291122 A1).
Per claim 4, Plenderleith and Mallenahally disclose the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature is obscured by the second 3D feature.
Chow discloses wherein the first 3D feature is obscured by the second 3D feature (paragraph [0070], “Another issue that should to be addressed was how to make it difficult for computer vision techniques to reconstruct the 3D scene.  To achieve this, characters in STE-CAP-e are rendered in a random order with a degree of translucency.  This effectively blends the colours of the foreground and background characters together and creates a `see-through` effect (the degree of which can be adjusted), thus making it harder for attacks involving image processing and computer vision techniques.”).  Chow teaches blending the colors of foreground and background characters together to create a `see-through` effect.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 4.
Per claim 6, Plenderleith and Mallenahally disclose the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature and the second 3D feature are translucent and the second 3D feature obscures the first 3D feature when the first user viewing position and translucent 3and the second 3D feature does not obscure the first 3D feature when viewed from a second user viewing position.
Chow discloses wherein the first 3D feature and the second 3D feature are translucent and the second 3D feature obscures the first 3D feature when viewed from [[a]] the first user viewing position and translucent 3and the second 3D feature does not obscure the first 3D feature when viewed from a second user viewing position e.g., Figs. 3-5; paragraphs [0065-0067]; paragraph [0070]).  Chow teaches the apparent displacement or difference of orientation of an object viewed at two different locations.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 6.
Per claim 7
Chow discloses wherein the first 3D feature is displayed in the volumetric CAPTCHA in a rear layer and the second 3D feature is displayed in the volumetric CAPTCHA in a front layer and the first 3D feature is increased in size to make the first and second 3D features have a same height when viewed from a front position (paragraph [0069], “In normal perspective projection, objects will get smaller with distance from the viewer.  However, this can be avoided in STE-CAP-e, as otherwise separating foreground from background characters will be a simple matter of distinguishing characters based on their size.  As such, the characters in STE-CAP-e are scaled in a way that makes them all appear to be of similar sizes when rendered in the 2D image, despite them being at different depths in 3D.”). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 7.
Per claim 11, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, but does not expressly disclose wherein first 3D feature and the second 3D feature are displayed in different layers of the volumetric CAPTCHA.
Chow discloses wherein first 3D feature and the second 3D feature are displayed in different layers of the volumetric CAPTCHA (paragraphs [0055-0056]; paragraph 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 11.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Mallenahally (US 10,095,857 B1), and further in view of Rowlingson (US 2017/0011212 A1).
Per claim 14, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9 and viewing positions referenced from the volumetric CAPTCHA display, wherein the second viewing position is a different viewing position than the first viewing position (Mallenahally, 
Rowlingson discloses wherein the first 3D feature is obscured by the second 3D feature at the first user viewing position, further comprising program code, operative to prompt the user to answer a question about
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of providing a mechanism for verifying that a user of a computer system is a person, as opposed to an entity mimicking a person, which mechanism is not reliant upon increasing a degree of obfuscation of alphanumerics since these can potentially be interpreted by a software routine or are potentially not interpretable by a human user as suggested by Rowlingson (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Rowlingson to obtain the invention as specified in claim 14.
Per claim 20, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, but does not expressly disclose wherein the first 3D feature and the second 3D feature are layers in the volumetric CAPTCHA, the second 3D feature obscures the first 3D feature at a first time and the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change positions so that the first 3D feature obscures the second 3D feature at a second time and the the 3D relationship between the first 3D feature and the second 3D feature.
Rowlingson discloses wherein the first 3D feature and the second 3D feature are layers in the volumetric CAPTCHA, the second 3D feature obscures the first 3D feature at a first time and the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change positions so that the first 3D feature obscures the second 3D feature at a second time and the question is about a change in the 3D relationship between the first 3D feature and the second 3D feature (Abstract; paragraphs [0009-0023] describe viewing a CAPTCHA through a mask that moves to different portions of a CAPTCHA to reveal a challenge.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of providing a mechanism for verifying that a user of a computer system is a person, as opposed to an entity mimicking a person, which mechanism is not reliant upon increasing a degree of obfuscation of alphanumerics since these can potentially be interpreted by a software routine or are potentially not interpretable by a human user as suggested by Rowlingson (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Rowlingson to obtain the invention as specified in claim 20.
Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive. 
On pages 11-13, Applicant argues that Plenderleith fails to teach that the “volumetric CAPTCHA changes appearance depending on the user viewing position with respect to the volumetric CAPTCHA display” and the challenge includes “an instruction to the user to view the volumetric CAPTCHA from a first user viewing position” and that the user response needs to be from “the [instructed] first user viewing position”.
The Examiner disagrees since Plenderleith was not relied upon to teach that the “volumetric CAPTCHA changes appearance depending on the user viewing position with respect to the volumetric CAPTCHA display” and the challenge includes “an instruction to the user to view the volumetric CAPTCHA from a first user viewing position” and that the user response needs to be from “the [instructed] first user viewing position”.
Moreover, the Applicant argues that Mallenahally does not disclose that the “volumetric CAPTCHA changes appearance depending on the user viewing position with respect to the volumetric CAPTCHA display” and the challenge includes “an instruction to the user to view the volumetric CAPTCHA from a first user viewing position” and that the user response needs to be from “the [instructed] first user viewing position” since  “the user moves the device” and “the user interface is updated by the system according to the detected device movement.”
The Examiner disagrees since Mallenahally discloses instructions 202 

206 from a first viewing area to a second viewing area so that volumetric CAPTCHA display is visible in the focus area 214 (See Fig. 2; Column 6, lines 48-64).  Thus, Mallenahally discloses the limitation “an instruction to the user to view the volumetric CAPTCHA from a first user viewing position referenced  from the volumetric CAPTCHA display” since Mallenahally teaches a volumetric CAPTCHA display such as flag 212 shown in Fig. 2 which serves as reference for the user viewing the display.  
On pages 12-13, Applicant argues that another missing teaching from Mallenahally is a volumetric CAPTCHA display which “wherein an appearance of the volumetric CAPTCHA is dependent on user viewing position with respect to the volumetric CAPTCHA display”.
The Examiner disagrees since Figure 3 of Mallenahally shows a volumetric CAPTCHA display “wherein an appearance of the volumetric CAPTCHA is dependent on user viewing position with respect to the volumetric CAPTCHA display” . The enlarged view 306a-e of the user device 306a clearly illustrates that the appearance of the volumetric CAPTCHA is dependent on viewing position (column 7, lines 39-56). Therefore, Mallenahally discloses  the prior limitations of "volumetric CAPTCHA changes appearance depending on the user viewing position with respect to the volumetric CAPTCHA display" ,"an instruction to the user to view the volumetric CAPTCHA from a first user viewing position" and "the [instructed] first user viewing position" were taught by the currently cited art, they have amended the claims to recite that the "first user viewing position [is] referenced from the volumetric CAPTCHA 
Regarding claim 2, the Applicant argues that Plenderleith and Mallenahally references do not teach or suggest a volumetric CAPTCHA having an appearance which changes at different user viewing positions.
The Examiner disagrees since Figure 3 of Mallenahally shows a volumetric CAPTCHA display “wherein an appearance of the volumetric CAPTCHA is dependent on user viewing position with respect to the volumetric CAPTCHA display” . The enlarged view 306a-e of the user device 306a clearly illustrates that the appearance of the volumetric CAPTCHA is dependent on viewing position (column 7, lines 39-56).
As to claims 3, 10 and 18, Applicant argues the cited combination of references do not teach or suggest “prompting the user to answer a question about the second 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a second user viewing position referenced from the volumetric CAPTCHA display, wherein the second viewing position is a different viewing position than the first viewing position” or similar language.
The Examiner disagrees since Mallenahally  discloses prompting the user to answer a question about the second 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a second user viewing position referenced from the volumetric CAPTCHA display, wherein the second viewing position (Mallenahally, position 306b as shown in Fig. 3) is a different viewing position than the first viewing position (Mallenahally, position 306a as shown in Fig. 3; .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing two separate responses, each from a different one of two different viewing positions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As to the dependent claims rejected further in view of Chow or Rowlingson, the Applicant argues that the Chow or Rowlingson references do not make up for the deficiencies of the Plenderleith and Mallenahally references. 
The Examiner disagrees since the Plenderleith and Mallenahally references disclose the independent claims from which the dependent claims depend.  Therefore, the dependents are not allowable in view of their dependence on rejected base claims.
In view of the above, the Examiner maintains the rejection of claims 1-20.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bailey (US 20110029902 A1) - Systems and methods for providing identification tests.  In some embodiments, a system and a method are provided for generating and serving to a user an animated challenge graphic comprising a challenge character set whose appearance may change over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173